Case: 1:19-cv-05023 Document #: 7-4 Filed: 08/19/19 Page 1 of 2 PagelD #:131

RATIFICATION AGREEMENT

This RATIFICATION AGREEMENT (the “Ratification Agreement”), dated as of February ___,
2018 (the “Effective Date”) is entered into by RooR International BV, located at Sint
Nicolaasstraat 19, 1012 NJ, Amsterdam; and acknowledged by Martin Birzle, an individual
citizen of Germany, whose address is Am Rosengarten 3, 67227 Grankenthal, Federal Republic
of Germany, and Sream, Inc., a California Corporation, located at 12825 Temescal Canyon Rd
Ste B, Corona, CA 92883, USA.

WHEREAS, Martin Birzle entered into an exclusive Trademark License Agreement, dated
August 1, 2013, as amended on February 27, 2015, with Sream, Inc. (hereinafter, the “Trademark
License Agreement”). As part of the Trademark License Agreement, Martin Birzle granted
Sream, Inc. the exclusive right to use the RooR trademarks (the “Mark” as defined in the
Trademark License Agreement) in conjunction with the manufacturing, distribution, and sale of
products bearing the Mark in the United States.

WHEREAS, in the above-referenced Trademark License Agreement, Martin Birzle also granted
Sream, Inc. the right to enforce the Mark and to sue for past and present infringement of the
Mark, including but not limited to the right to compromise, sue for and collect profits and
damages. The Trademark License Agreement was subsequently amended on February 27, 2015,
and continued for a five year term, from February 27, 2015 onward, with an automatic renewal
for another five years.

WHEREAS, on January 8, 2018, Martin Birzle entered into a Trademark Assignment Agreement
with RooR International BV, (the “Assignment Agreement”) in which he assigned the right, title,
and interests in the Mark to RooR International BV. The Assignment Agreement was recorded
with the U.S. Patent and Trademark Office on January 10, 2018. In the Assignment Agreement,
Martin Birzle gave RooR International BV the ability to enforce the trademark retroacticely, as
well as any and all rights and obligations under any licensing agreements pertaining to the Mark.

WHEREAS, RooR International BV, who is now the registered trademark holder of the Mark,
and Sream, Inc. wish to ratify the above-referenced Trademark License Agreement which was
previously entered into between Martin Birzle and Sream, Inc. RooR International BV intends to
acknowledge, affirm, and accept such Trademark License Agreement, previously entered into
between Martin Birzle and Sream, Inc., upon the terms and conditions as previously agreed to in
the above-referenced Trademark License Agreement.

NOW THEREFORE, for the consideration of the benefits to each party in the terms which
follow, and for $10.00 the receipt of which is hereby acknowledged, the parties agree as follows:

1. Ratification. RooR International BV hereby accepts the previously executed Trademark
License Agreement, and promises to comply with the terms of that Trademark License
Agreement. Moreover, RooR International BV ratifies, adopts, and confirms the
Case: 1:19-cv-05023 Document #: 7-4 Filed: 08/19/19 Page 2 of 2 PagelD #:131

Trademark License Agreement to the same extent as if RooR International BV had
originally executed the Trademark License Agreement.

2. Binding Effect. This Ratification Agreement shall become effective upon the execution of
this document. Any and all powers granted by Martin Birzle to Sream, Inc., under the
above-referenced Trademark License Agreement, shall be applied from the Date of the
above-referenced Trademark License Agreement, going forward.

3. RooR International BV agrees and ratifies that Sream Inc., shall be entitled to
compromise, sue for and collect profits and damages based on the enforcement of the
RooR Mark, retroactively for past infringement.

IN WITNESS WHEREOF, RooR International BV has duly executed, and Martin Birzle and
Sream, Inc. acknowledged, this Ratification Agreement as of the Effective Date.

AGREED TO AND ACCEPTED:

 

 

Martin Birzle RooR International BV
By: th i Bik [larch P2046 GS, SO al Vrach >. 204y
Name: Martin Birzle Martin Birzle on behalf of RooR
Am Rosengarten 3, International BV
67227 Frankenthal Sint Nicolaasstraat 19,
Federal Republic of Germany 1012 NJ,
Email: martin@roor.de Amsterdam
martin@roor.international

  
  
  

Sream, Inc.

By:

Jay Farraj on
12825 Temescal
Corona, CA 92883
USA

Email: jfarraj@sbcglobal.net

  
  

ream, Inc.
Rd. Ste. B
